Exhibit 10.18
LENDINGCLUB CORPORATION
SERIES A PREFERRED STOCK PURCHASE AGREEMENT
August 21, 2007

 

 



--------------------------------------------------------------------------------



 



Table Of Contents

              Page    
1. AGREEMENT TO SELL AND PURCHASE
    1  
 
       
1.1 Authorization of Shares
    1  
 
       
1.2 Sale and Purchase
    1  
 
       
2. CLOSING, DELIVERY AND PAYMENT
    2  
 
       
2.1 Closing
    2  
 
       
2.2 Delivery
    2  
 
       
2.3 Subsequent Sales of Shares
    2  
 
       
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    2  
 
       
3.1 Organization, Good Standing and Qualification
    2  
 
       
3.2 Subsidiaries
    3  
 
       
3.3 Capitalization; Voting Rights
    3  
 
       
3.4 Authorization; Binding Obligations
    4  
 
       
3.5 Financial Statements
    4  
 
       
3.6 Liabilities
    5  
 
       
3.7 Agreements; Action
    5  
 
       
3.8 Obligations to Related Parties
    5  
 
       
3.9 Changes
    6  
 
       
3.10 Title to Properties and Assets; Liens, Etc.
    7  
 
       
3.11 Intellectual Property
    7  
 
       
3.12 Compliance with Other Instruments
    8  
 
       
3.13 Litigation
    8  
 
       
3.14 Tax Returns and Payments
    8  
 
       
3.15 Employees
    9  
 
       
3.16 Obligations of Management
    9  

 

 



--------------------------------------------------------------------------------



 



Table Of Contents
(Continued)

              Page    
3.17 Registration Rights and Voting Rights
    9  
 
       
3.18 Compliance with Laws; Permits
    10  
 
       
3.19 Offering Valid
    10  
 
       
3.20 Full Disclosure
    10  
 
       
3.21 Qualified Small Business
    10  
 
       
3.22 Minute Books
    11  
 
       
3.23 Real Property Holding Corporation
    11  
 
       
3.24 Insurance
    11  
 
       
3.25 Executive Officers
    11  
 
       
4. REPRESENTATIONS AND WARRANTIES OF PURCHASERS
    11  
 
       
4.1 Requisite Power and Authority
    11  
 
       
4.2 Investment Representations
    12  
 
       
4.3 Transfer Restrictions
    13  
 
       
5. CONDITIONS TO CLOSING
    13  
 
       
5.1 Conditions to Purchasers’ Obligations at the Closing
    13  
 
       
5.2 Conditions to Obligations of the Company
    15  
 
       
6. MISCELLANEOUS
    15  
 
       
6.1 Governing Law
    15  
 
       
6.2 Survival; Limitation of Liability
    16  
 
       
6.3 Successors and Assigns
    16  
 
       
6.4 Entire Agreement
    16  
 
       
6.5 Severability
    16  
 
       
6.6 Amendment and Waiver
    16  
 
       
6.7 Delays or Omissions
    17  

 

iii



--------------------------------------------------------------------------------



 



Table Of Contents
(Continued)

              Page    
6.8 Notices
    17  
 
       
6.9 Expenses
    17  
 
       
6.10 Attorneys’ Fees
    17  
 
       
6.11 Titles and Subtitles
    17  
 
       
6.12 Counterparts
    18  
 
       
6.13 Broker’s Fees
    18  
 
       
6.14 Exculpation Among Purchasers
    18  
 
       
6.15 Pronouns
    18  
 
       
6.16 California Corporate Securities Law
    18  

 

iv



--------------------------------------------------------------------------------



 



List Of Exhibits

     
Schedule of Purchasers
  Exhibit A
 
   
Certificate of Incorporation
  Exhibit B
 
   
Investor Rights Agreement
  Exhibit C
 
   
Co-Sale Agreement
  Exhibit D
 
   
Voting Agreement
  Exhibit E
 
   
Form of Indemnification Agreement
  Exhibit F
 
   
Form of Legal Opinion
  Exhibit G
 
   
Employment Agreement
  Exhibit H

 

v



--------------------------------------------------------------------------------



 



LENDINGCLUB CORPORATION
SERIES A PREFERRED STOCK PURCHASE AGREEMENT
This Series A Preferred Stock Purchase Agreement (the “Agreement) is made and
entered into as of August 21, 2007, by and among LendingClub Corporation, a
Delaware corporation (the “Company”), and each of those persons and entities,
severally and not jointly, whose names are set forth on the Schedule of
Purchasers attached hereto as Exhibit A (which persons and entities are
hereinafter collectively referred to as “Purchasers” and each individually as a
“Purchaser”).
Recitals
Whereas, the Company has authorized the sale and issuance of an aggregate of
Nine Million Six Hundred Thirty-Three Thousand Eight Hundred Four (9,633,804)
shares of its Series A Preferred Stock (the “Shares”),
Whereas, Purchasers desire to purchase the Shares on the terms and conditions
set forth herein; and
Whereas, the Company desires to issue and sell the Shares to Purchasers on the
terms and conditions set forth herein.
Agreement
Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
1. Agreement To Sell And Purchase.
1.1 Authorization of Shares. The Company has authorized (a) the sale and
issuance to Purchasers of the Shares and (b) the issuance of such shares of
Common Stock to be issued upon conversion of the Shares (the “Conversion
Shares”). The Shares and the Conversion Shares have the rights, preferences,
privileges and restrictions set forth in the Amended and Restated Certificate of
Incorporation of the Company, in the form attached hereto as Exhibit B (the
“Restated Charter”).
1.2 Sale and Purchase. Subject to the terms and conditions hereof, at the
Closing (as hereinafter defined) the Company hereby agrees to issue and sell to
each Purchaser, and each Purchaser agrees to purchase from the Company,
severally and not jointly, the number of Shares set forth opposite such
Purchaser’s name on Exhibit A, at a purchase price of one dollar and six and
one-half cents ($1.065) per share.

 

1



--------------------------------------------------------------------------------



 



2. Closing, Delivery And Payment.
2.1 Closing. The closing of the sale and purchase of the Shares under this
Agreement (the “Closing”) shall take place at 1:00 p.m. on the date hereof, at
the offices of Cooley Godward Kronish LLP, 3175 Hanover Street, Palo Alto, CA,
94304 or at such other time or place as the Company and Purchasers may mutually
agree (such date is hereinafter referred to as the “Closing Date”).
2.2 Delivery. At the Closing, subject to the terms and conditions hereof, the
Company will deliver to each Purchaser a certificate representing the number of
Shares to be purchased at the Closing by such Purchaser, against payment of the
purchase price therefor by check or wire transfer made payable to the order of
the Company.
2.3 Subsequent Sales of Shares. At any time on or before the ninetieth (90th)
day following the Closing, or at such later time as the Company and the holders
of at least fifty-five percent (55%) of the Shares purchased at the Closing
(pursuant to Section 2.1) may mutually agree, the Company may sell up to the
balance of the authorized shares of Series A Preferred Stock not sold at the
Closing to such persons as may be approved by the Company (the “Additional
Purchasers”). All such sales made at any additional closings (each an
“Additional Closing”), shall be made on the terms and conditions set forth in
this Agreement, and the representations and warranties of the Additional
Purchasers in Section 4 hereof shall speak as of such Additional Closing. The
Schedule of Purchasers may be amended by the Company without the consent of the
Purchasers to include any Additional Purchasers upon the execution by such
Additional Purchasers of a counterpart signature page hereto. Any shares of
Series A Preferred Stock sold pursuant to this Section 2.3 shall be deemed to be
“Shares” for all purposes under this Agreement and any Additional Purchasers
thereof shall be deemed to be “Purchasers” for all purposes under this
Agreement.
3. Representations And Warranties Of The Company.
Except as set forth on a Schedule of Exceptions delivered by the Company to
Purchasers at the Closing, the Company hereby represents and warrants to each
Purchaser as of the date of this Agreement as set forth below. For purposes of
this Section 3, the term “to the Company’s Knowledge” or “to its Knowledge”
shall mean the knowledge of Renaud Laplanche, John Donovan and/or Joaquin
Delgado, including such knowledge as such individuals would have after
reasonable investigation.
3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company has all requisite corporate power and authority
to own and operate its properties and assets, to execute and deliver this
Agreement and the Investor Rights Agreement in the form attached hereto as
Exhibit C (the “Investor Rights Agreement”), the Right of First Refusal and
Co-Sale Agreement in the form attached hereto as Exhibit D (the “Co-Sale
Agreement”), and the Voting Agreement in the form attached hereto as Exhibit E
(the “Voting Agreement”) (collectively, the “Related Agreements”), to issue and
sell the Shares and the Conversion Shares, and to carry out the provisions of
this Agreement, the Related Agreements and the Restated Charter and to carry on
its business as presently conducted and as presently proposed to be conducted.
The Company is duly qualified to do business and is in good standing as a
foreign corporation in California and in all jurisdictions in which the nature
of its activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a material adverse effect on the Company or its business.

 

2



--------------------------------------------------------------------------------



 



3.2 Subsidiaries. The Company does not own or control any equity security or
other interest of any other corporation, partnership, limited liability company
or other business entity. The Company is not a participant in any joint venture,
partnership, limited liability company or similar arrangement. Since its
inception, the Company has not consolidated or merged with, acquired all or
substantially all of the assets of, or acquired the stock of or any interest in
any corporation, partnership, limited liability company or other business
entity.
3.3 Capitalization; Voting Rights.
(a) The authorized capital stock of the Company, immediately prior to the
Closing, consists of (i) 23,725,000 shares of Common Stock, par value $0.01 per
share, 8,190,000 shares of which are issued and outstanding, and (ii) 10,075,000
shares of Preferred Stock, par value $0.01 per share, all shares of which are
designated Series A Preferred Stock, none of which are issued and outstanding.
(b) Under the Company’s 2007 Stock Incentive Plan (the “Plan”), (i) no shares
have been issued pursuant to restricted stock purchase agreements and/or the
exercise of outstanding options and are included in 3.3(a)(i) above,
(ii) 1,508,000 options to purchase shares have been granted and are currently
outstanding, and (iii) 2,184,000 shares of Common Stock remain available for
future issuance to officers, directors, employees and consultants of the
Company. The Company has not made any representations regarding equity
incentives to any officer, employee, director or consultant that are
inconsistent with the share amounts and terms set forth in the Company’s board
minutes.
(c) Other than the shares reserved for issuance under the Plan, and except as
may be granted pursuant to this Agreement and the Related Agreements, there are
no outstanding options, warrants, rights (including conversion or preemptive
rights and rights of first refusal), proxy or stockholder agreements, or
agreements of any kind for the purchase or acquisition from the Company of any
of its securities.
(d) All issued and outstanding shares of the Company’s Common Stock (i) have
been duly authorized and validly issued and are fully paid and nonassessable,
(ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities; and (iii) are subject to a right of first
refusal in favor of the Company upon transfer.
(e) The rights, preferences, privileges and restrictions of the Shares are as
stated in the Restated Charter. The Conversion Shares have been duly and validly
reserved for issuance. When issued in compliance with the provisions of this
Agreement and the Restated Charter, the Shares and the Conversion Shares will be
validly issued, fully paid and nonassessable, and will be free of any liens or
encumbrances other than (i) liens and encumbrances created by or imposed upon
the Purchasers and (ii) any right of first refusal set forth in the Company’s
Bylaws; provided, however, that the Shares and the Conversion Shares may be
subject to restrictions on transfer under state and/or federal securities laws
as set forth herein or as otherwise required by such laws at the time a transfer
is proposed. The sale of the Shares and the subsequent conversion of the Shares
into Conversion Shares are not and will not be subject to any preemptive rights
or rights of first refusal that have not been properly waived or complied with.

 

3



--------------------------------------------------------------------------------



 



(f) All options granted and Common Stock issued vest as follows: twenty-five
percent (25%) of the shares vest one (1) year following the vesting commencement
date, with the remaining seventy-five percent (75%) vesting in equal quarterly
installments over the next three (3) years, and, as of the Closing, no such
shares are more than twenty five percent (25%) vested. No stock plan, stock
purchase, stock option or other agreement or understanding between the Company
and any holder of any equity securities or rights to purchase equity securities
provides for acceleration or other changes in the vesting provisions or other
terms of such agreement or understanding as the result of (i) termination of
employment or consulting services (whether actual or constructive); (ii) any
merger, consolidated sale of stock or assets, change in control or any other
transaction(s) by the Company; or (iii) the occurrence of any other event or
combination of events.
(g) All outstanding shares of Common Stock, and all shares of Common Stock
issuable upon the exercise or conversion of outstanding options, warrants or
other exercisable or convertible securities are subject to a market standoff or
“lockup” agreement of not less than 180 days following the Company’s initial
public offering.
3.4 Authorization; Binding Obligations. All corporate action on the part of the
Company, its officers, and directors, including but not limited to the consent
of the board of directors and the stockholders, necessary for the authorization
of this Agreement and the Related Agreements, the performance of all obligations
of the Company hereunder and thereunder at the Closing and the authorization,
sale, issuance and delivery of the Shares pursuant hereto and the Conversion
Shares pursuant to the Restated Charter has been taken. The Agreement and the
Related Agreements, when executed and delivered, will be valid and binding
obligations of the Company enforceable in accordance with their terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights,
(b) general principles of equity that restrict the availability of equitable
remedies, and (c) to the extent that the enforceability of the indemnification
provisions in the Investor Rights Agreement may be limited by applicable laws.
3.5 Financial Statements. The Company has made available to each Purchaser its
audited balance sheet as at December 31, 2006 and audited statement of income
and cash flows for the period from inception to December 31, 2006 (the
“Statement Date”) (collectively, the “Financial Statements”). The Financial
Statements, together with the notes thereto, have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
throughout the periods indicated, except as disclosed therein, and present
fairly the financial condition and position of the Company as of December 31,
2006 and as of the Statement Date.

 

4



--------------------------------------------------------------------------------



 



3.6 Liabilities. The Company has no material liabilities and, to its Knowledge,
no material contingent liabilities, not disclosed in the Financial Statements,
except current liabilities incurred in the ordinary course of business which
have not been, either in any individual case or in the aggregate, materially
adverse.
3.7 Agreements; Action.
(a) Except for agreements explicitly contemplated hereby and agreements between
the Company and its employees with respect to the sale of the Company’s
outstanding Common Stock, there are no agreements, understandings or proposed
transactions between the Company and any of its officers, directors, employees,
affiliates or any affiliate thereof.
(b) There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company is a
party, or to its Knowledge, by which it is bound, which may involve (i) future
obligations (contingent or otherwise) of, or payments to, the Company in excess
of $25,000, or (ii) the transfer or license of any patent, copyright, trade
secret or other proprietary right to or from the Company (other than licenses by
the Company of “off the shelf” or other standard products), or (iii) provisions
restricting the development, manufacture or distribution of the Company’s
products or services, or (iv) indemnification by the Company with respect to
infringements of proprietary rights.
(c) The Company has not (i) accrued, declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock, (ii) incurred or guaranteed any indebtedness for money
borrowed or any other liabilities (other than trade payables incurred in the
ordinary course of business or as disclosed in the Financial Statements)
individually in excess of $25,000 or, in the case of indebtedness and/or
liabilities individually less than $25,000, in excess of $50,000 in the
aggregate, (iii) made any loans or advances to any person, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its inventory in the
ordinary course of business.
(d) For the purposes of subsections (b) and (c) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company has reason to believe are affiliated therewith) shall be aggregated
for the purpose of meeting the individual minimum dollar amounts of such
subsections.
3.8 Obligations to Related Parties. There are no obligations of the Company to
officers, directors, stockholders, or employees of the Company other than
(a) for payment of salary for services rendered, (b) reimbursement for
reasonable expenses incurred on behalf of the Company and (c) for other standard
employee benefits made generally available to all employees (including stock
option agreements outstanding under any stock option plan approved by the Board
of Directors of the Company). None of the officers, directors or, to the
Company’s Knowledge, key employees or stockholders of the Company or any members
of their immediate families, is indebted to the Company or has any direct or
indirect ownership interest in any firm

 

5



--------------------------------------------------------------------------------



 



or corporation with which the Company is affiliated or with which the Company
has a business relationship, or any firm or corporation that competes with the
Company, other than (i) passive investments in publicly traded companies
(representing less than 1% of such company) which may compete with the Company
and (ii) investments by venture capital funds with which directors of the
Company may be affiliated and service as a board member of a company in
connection therewith due to a person’s affiliation with a venture capital fund
or similar institutional investor in such company. No officer or director or any
member of such officer’s or director’s immediate families or, to the Company’s
Knowledge, stockholder or any member of such stockholder’s immediate family, is,
directly or indirectly, interested in any material contract with the Company
(other than such contracts as relate to any such person’s ownership of capital
stock or other securities of the Company).
3.9 Changes. Since the Statement Date, there has not been, to the Company’s
Knowledge:
(a) Any change in the assets, liabilities, financial condition or operations of
the Company from that reflected in the Financial Statements, other than changes
in the ordinary course of business, none of which individually or in the
aggregate has had or is reasonably expected to have a material adverse effect on
such assets, liabilities, financial condition or operations of the Company;
(b) Any resignation or termination of any officer, key employee or group of
employees of the Company;
(c) Any material change, except in the ordinary course of business, in the
contingent obligations of the Company by way of guaranty, endorsement,
indemnity, warranty or otherwise;
(d) Any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the properties, business or financial
condition of the Company;
(e) Any waiver by the Company of a valuable right or of a material debt owed to
it;
(f) Any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;
(g) Any labor organization activity related to the Company;
(h) Any sale, assignment, or exclusive license or transfer of any patents,
trademarks, copyrights, trade secrets or other intangible assets;
(i) Any change in any material agreement to which the Company is a party or by
which it is bound, which materially and adversely affects the business, assets,
liabilities, financial condition or operations of the Company;

 

6



--------------------------------------------------------------------------------



 



(j) Any other event or condition of any character that, either individually or
cumulatively, has materially and adversely affected the business, assets,
liabilities, financial condition or operations of the Company; or
(k) Any arrangement or commitment by the Company to do any of the acts described
in subsection (a) through (l) above.
3.10 Title to Properties and Assets; Liens, Etc. The Company has good and
marketable title to its properties and assets and good title to its leasehold
estates, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than (a) those resulting from taxes which have not yet become
delinquent, (b) minor liens and encumbrances which do not materially detract
from the value of the property subject thereto or materially impair the
operations of the Company, and (c) those that have otherwise arisen in the
ordinary course of business.
3.11 Intellectual Property.
(a) The Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and as presently proposed to be conducted, without any
known infringement of the rights of others. There are no outstanding options,
licenses or agreements of any kind relating to the foregoing proprietary rights,
nor is the Company bound by or a party to any options, licenses or agreements of
any kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard products.
(b) The Company has not received any communications alleging that the Company
has violated or, by conducting its business as presently proposed to be
conducted, would violate any of the patents, trademarks, service marks, trade
names, copyrights or trade secrets or other proprietary rights of any other
person or entity.
(c) To the Company’s Knowledge, none of its employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with their duties to the Company or
that would conflict with the Company’s business as proposed to be conducted.
Each former and current employee, officer and consultant of the Company has
executed a proprietary information and inventions agreement in the form(s) as
delivered to Purchasers. No former or current employee, officer or consultant of
the Company has (i) excluded works or inventions made prior to his or her
employment with the Company from his or her assignment of inventions pursuant to
such employee, officer or consultant’s proprietary information and inventions
agreement or (ii) failed to affirmatively indicate in such proprietary
information and inventions agreement that no such works or inventions made prior
to his or her employment with the Company exist. The Company does not believe it
is or will be necessary to utilize any inventions, trade secrets or proprietary
information of any of its employees made prior to their employment by the
Company, except for inventions, trade secrets or proprietary information that
have been assigned to the Company.
(d) The Company is not subject to any “open source” or “copyleft” obligations or
otherwise required to make any public disclosure or general availability of
source code either used or developed by the Company.

 

7



--------------------------------------------------------------------------------



 



3.12 Compliance with Other Instruments. The Company is not in violation or
default of any term of its charter documents, each as amended, or of any
provision of any mortgage, indenture, contract, lease, agreement, instrument or
contract to which it is party or, to its Knowledge, by which it is bound or of
any judgment, decree, order or writ other than any such violation that would not
have a material adverse effect on the Company. The execution, delivery, and
performance of and compliance with this Agreement, and the Related Agreements,
and the issuance and sale of the Shares pursuant hereto and of the Conversion
Shares pursuant to the Restated Charter, will not, with or without the passage
of time or giving of notice, result in any such material violation, or be in
conflict with or constitute a material default under any such term or provision,
or result in the creation of any mortgage, pledge, lien, encumbrance or charge
upon any of the properties or assets of the Company or the suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to the Company, its business or operations
or any of its assets or properties. To the Company’s Knowledge, the Company has
not performed any act which would result in the Company’s loss of any material
right granted under any license or other agreement required to be disclosed in
the Schedule of Exceptions.
3.13 Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s Knowledge, currently threatened against the Company that
would reasonably be expected to result, either individually or in the aggregate,
in any material adverse change in the assets, condition or affairs of the
Company, financially or otherwise, or any change in the current equity ownership
of the Company or that questions the validity of this Agreement or the Related
Agreements or the right of the Company to enter into any of such agreements, or
to consummate the transactions contemplated hereby or thereby. The foregoing
includes, without limitation, actions pending or, to the Company’s Knowledge,
threatened involving the prior employment of any of the Company’s employees,
their use in connection with the Company’s business of any information or
techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with prior employers. The Company is not a
party or to its Knowledge subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or which the Company intends to initiate.
3.14 Tax Returns and Payments. The Company is and always has been a subchapter C
corporation. The Company has timely filed all tax returns (federal, state and
local) required to be filed by it. All taxes shown to be due and payable on such
returns, any assessments imposed, and to the Company’s Knowledge all other taxes
due and payable by the Company on or before the Closing, have been paid or will
be paid prior to the time they become delinquent. The Company has not been
advised (a) that any of its returns, federal, state or other, have been or are
being audited as of the date hereof, or (b) of any deficiency in assessment or
proposed judgment to its federal, state or other taxes. The Company has no
Knowledge of any liability of any tax to be imposed upon its properties or
assets as of the date of this Agreement that is not adequately provided for.

 

8



--------------------------------------------------------------------------------



 



3.15 Employees. The Company has no collective bargaining agreements with any of
its employees. There is no labor union organizing activity pending or, to the
Company’s Knowledge, threatened with respect to the Company. The Company is not
a party to or bound by any currently effective employment contract, deferred
compensation arrangement, bonus plan, incentive plan, profit sharing plan,
retirement agreement or other employee compensation plan or agreement. No
employee of the Company has been granted the right to continued employment by
the Company or to any material compensation following termination of employment
with the Company. To the Company’s Knowledge, no employee of the Company, nor
any consultant with whom the Company has contracted, is in violation of any term
of any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company; and to the Company’s Knowledge the continued
employment by the Company of its present employees, and the performance of the
Company’s contracts with its independent contractors, will not result in any
such violation. The Company has not received any notice alleging that any such
violation has occurred. To the Company’s Knowledge, no officer, key employee or
group of employees intends to terminate his, her or their employment with the
Company, nor does the Company have a present intention to terminate the
employment of any officer, key employee or group of employees. Each former
employee of the Company whose employment was terminated by the Company has
entered into an agreement with the Company providing for the full release of any
claims against the Company or any related party arising out of such employment.
There are no actions pending, or to the Company’s Knowledge, threatened, by any
former or current employee concerning such person’s employment by the Company.
3.16 Obligations of Management. Each officer and key employee of the Company is
currently devoting substantially all of his or her business time to the conduct
of the business of the Company. To the Company’s Knowledge, no officer or key
employee of the Company is planning to work less than full time at the Company
in the future. No officer or key employee is currently working or, to the
Company’s Knowledge, plans to work for a competitive enterprise, whether or not
such officer or key employee is or will be compensated by such enterprise.
3.17 Registration Rights and Voting Rights. Except as required pursuant to the
Investor Rights Agreement, the Company is presently not under any obligation,
and has not granted any rights, to register under the Securities Act of 1933, as
amended (the “Securities Act”), any of the Company’s presently outstanding
securities or any of its securities that may hereafter be issued. To the
Company’s Knowledge, except as contemplated in the Voting Agreement, no
stockholder of the Company has entered into any agreement with respect to the
voting of equity securities of the Company.

 

9



--------------------------------------------------------------------------------



 



3.18 Compliance with Laws; Permits. The Company is not in violation of any
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties, which violation
would materially and adversely affect the business, assets, liabilities,
financial condition, or operations of the Company. No governmental orders,
permissions, consents, approvals or authorizations are required to be obtained
and no registrations or declarations are required to be filed in connection with
the execution and delivery of this Agreement or the issuance of the Shares or
the Conversion Shares, except such as have been duly and validly obtained or
filed, or with respect to any filings that must be made after the Closing, as
will be filed in a timely manner. The Company has all franchises, permits and
any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which could materially and adversely affect the
business, assets, properties or financial condition of the Company and believes
it can obtain, without undue burden or expense, any similar authority for the
conduct of its business as planned to be conducted. The Company has all licenses
(including without limitation lending licenses in each state) required for the
conduct of its business as now conducted and as presently proposed to be
conducted.
3.19 Offering Valid. Assuming the accuracy of the representations and warranties
of Purchasers contained in Section 4.2 hereof, the offer, sale and issuance of
the Shares and the Conversion Shares will be exempt from the registration
requirements of the Securities Act, and will have been registered or qualified
(or are exempt from registration and qualification) under the registration,
permit or qualification requirements of all applicable state securities laws.
Neither the Company nor any agent on its behalf has solicited any offers to sell
or has offered to sell all or any part of the Shares to any person or persons so
as to bring the sale of such Shares by the Company within the registration
provisions of the Securities Act or any state securities laws.
3.20 Full Disclosure. The Company has provided Purchasers with all information
requested by the Purchasers in connection with their decision to purchase the
Shares. Neither this Agreement, the exhibits hereto, the Related Agreements nor
any other document delivered by the Company to Purchasers or their attorneys or
agents in connection herewith or therewith at the Closing or with the
transactions contemplated hereby or thereby, contain any untrue statement of a
material fact nor omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading. Notwithstanding the
foregoing, the Business Plan dated as of _____, 2007 provided to each Purchaser
(the “Business Plan”) was prepared by the management of the Company in a good
faith effort to describe the Company’s presently proposed business and products
and the markets therefore. The assumptions applied in preparing the Business
Plan appeared reasonable to management as of the date thereof and as of the date
hereof; however, there is no assurance that these assumptions will prove to be
valid or that the objectives set forth in the Business Plan will be achieved.
3.21 Qualified Small Business.
(a) The Company represents and warrants to Purchasers that, to the best of its
Knowledge, the Company is a “qualified small business” within the meaning of
Section 1202(d) of the Internal Revenue Code of 1986, as amended (the “Code”),
as of the date hereof and the Shares should qualify as “qualified small business
stock” as defined in Section 1202(c) of the Code as of the date hereof. The
Company further represents and warrants that, as of the date hereof, it meets
the “active business requirement” of Section 1202(e) of the Code, and it has
made no “significant redemptions” within the meaning of Section 1202(c)(3)(B) of
the Code.

 

10



--------------------------------------------------------------------------------



 



(b) The Company represents and warrants to Purchasers that, to the best of its
Knowledge, (i) the Company will meet the requirements for qualification as
“qualified small business stock” set forth in Section 18152.5 of the California
Revenue and Taxation Code; (ii) the Company’s principal business operations are
in the State of California with more than eighty percent (80%) by value of the
Company’s payroll paid to residents of the State of California; (iii) more than
eighty percent (80%) by value of the assets of the Company are used by it in the
active conduct of one or more qualified trades or businesses in California, as
defined by Code Section 18152.5(e)(3), and (iv) the Company is an eligible
corporation, as defined by Code Section 18152.5(e)(4).
3.22 Minute Books. The minute books of the Company made available to Purchasers
contain a complete summary of all meetings of directors and stockholders since
the time of incorporation.
3.23 Real Property Holding Corporation. The Company is not a real property
holding corporation within the meaning of Code Section 897(c)(2) and any
regulations promulgated thereunder.
3.24 Insurance. The Company has general commercial, product liability, fire and
casualty insurance policies with coverage customary for companies similarly
situated to the Company.
3.25 Executive Officers. No executive officer or person nominated to become an
executive officer of the Company (i) to the Company’s Knowledge, has been
convicted in a criminal proceeding or is a named subject of a pending criminal
proceeding (excluding minor traffic violations) or (ii) is or has been subject
to any judgment or order of, or is the subject of any pending civil or
administrative action by the Securities and Exchange Commission or any related
self-regulatory organization.
4. Representations And Warranties Of Purchasers.
Each Purchaser hereby represents and warrants to the Company, severally and not
jointly, as follows (provided that such representations and warranties do not
lessen or obviate the representations and warranties of the Company set forth in
this Agreement):
4.1 Requisite Power and Authority. Purchaser has all necessary power and
authority to execute and deliver this Agreement and the Related Agreements and
to carry out their provisions. All action on Purchaser’s part required for the
lawful execution and delivery of this Agreement and the Related Agreements has
been taken. Upon their execution and delivery, this Agreement and the Related
Agreements will be valid and binding obligations of Purchaser, enforceable in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, (b) as limited by general principles
of equity that restrict the availability of equitable remedies, and (c) to the
extent that the enforceability of the indemnification provisions of the Investor
Rights Agreement may be limited by applicable laws.

 

11



--------------------------------------------------------------------------------



 



4.2 Investment Representations. Purchaser understands that neither the Shares
nor the Conversion Shares have been registered under the Securities Act.
Purchaser also understands that the Shares are being offered and sold pursuant
to an exemption from registration contained in the Securities Act based in part
upon Purchaser’s representations contained in the Agreement. Purchaser hereby
represents and warrants as follows:
(a) Purchaser Bears Economic Risk. Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. Purchaser must bear the economic risk of this investment
indefinitely unless the Shares (or the Conversion Shares) are registered
pursuant to the Securities Act, or an exemption from registration is available.
Purchaser understands that the Company has no present intention of registering
the Shares, the Conversion Shares or any shares of its Common Stock. Purchaser
also understands that there is no assurance that any exemption from registration
under the Securities Act will be available and that, even if available, such
exemption may not allow Purchaser to transfer all or any portion of the Shares
or the Conversion Shares under the circumstances, in the amounts or at the times
Purchaser might propose.
(b) Acquisition for Own Account. Purchaser is acquiring the Shares and the
Conversion Shares for Purchaser’s own account for investment only, and not with
a view towards their distribution.
(c) Purchaser Can Protect Its Interest. Purchaser represents that by reason of
its, or of its management’s, business or financial experience, Purchaser has the
capacity to protect its own interests in connection with the transactions
contemplated in this Agreement, and the Related Agreements. Further, Purchaser
is aware of no publication of any advertisement in connection with the
transactions contemplated in the Agreement.
(d) Accredited Investor. Purchaser represents that it is an “accredited
investor” within the meaning of Regulation D under the Securities Act.
(e) Company Information. Purchaser has had an opportunity to discuss the
Company’s business, management and financial affairs with directors, officers
and management of the Company and has had the opportunity to review the
Company’s operations and facilities. Purchaser has also had the opportunity to
ask questions of and receive answers from, the Company and its management
regarding the terms and conditions of this investment.
(f) Rule 144. Purchaser acknowledges and agrees that the Shares, and, if issued,
the Conversion Shares are “restricted securities” as defined in Rule 144
promulgated under the Securities Act as in effect from time to time and must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available. Purchaser has been
advised or is aware of the provisions of Rule 144, which permits limited resale
of shares purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things: the availability of certain
current public information about the Company, the resale occurring following the
required holding period under Rule 144 and the number of shares being sold
during any three-month period not exceeding specified limitations.

 

12



--------------------------------------------------------------------------------



 



(g) Residence. If Purchaser is an individual, then Purchaser resides in the
state or province identified in the address of Purchaser set forth on Exhibit A;
if Purchaser is a partnership, corporation, limited liability company or other
entity, then the office or offices of Purchaser in which its investment decision
was made is located at the address or addresses of Purchaser set forth on
Exhibit A.
(h) Foreign Investors. If Purchaser is not a United States person (as defined by
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), Purchaser
hereby represents that it has satisfied itself as to the full observance of the
laws of its jurisdiction in connection with any invitation to subscribe for the
Shares or any use of this Agreement, including (i) the legal requirements within
its jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any government or other consents
that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Shares. The Company’s offer and sale and Purchaser’s
subscription and payment for and continued beneficial ownership of the Shares
will not violate any applicable securities or other laws of Purchaser’s
jurisdiction.
4.3 Transfer Restrictions. Each Purchaser acknowledges and agrees that the
Shares and, if issued, the Conversion Shares are subject to restrictions on
transfer as set forth in the Investor Rights Agreement.
5. Conditions To Closing.
5.1 Conditions to Purchasers’ Obligations at the Closing. Purchasers’
obligations to purchase the Shares at the Closing are subject to the
satisfaction, at or prior to the Closing Date, of the following conditions:
(a) Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 3 hereof shall be
true and correct as of the Closing Date with the same force and effect as if
they had been made as of the Closing Date, and the Company shall have performed
all obligations and conditions herein required to be performed or observed by it
on or prior to the Closing.
(b) Legal Investment. On the Closing Date, the sale and issuance of the Shares
and the proposed issuance of the Conversion Shares shall be legally permitted by
all laws and regulations to which Purchasers and the Company are subject.
(c) Consents, Permits, and Waivers. The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Agreement and the Related Agreements (including
any filing required to comply with the Hart Scott Rodino Antitrust Improvements
Act of 1976) except for such as may be properly obtained subsequent to the
Closing.
(d) Filing of Restated Charter. The Restated Charter shall have been filed with
the Secretary of State of the State of Delaware and shall continue to be in full
force and effect as of the Closing Date.

 

13



--------------------------------------------------------------------------------



 



(e) Corporate Documents. The Company shall have delivered to Purchasers or their
counsel copies of all corporate documents of the Company as Purchasers shall
reasonably request.
(f) Reservation of Conversion Shares. The Conversion Shares issuable upon
conversion of the Shares shall have been duly authorized and reserved for
issuance upon such conversion.
(g) Compliance Certificate. The Company shall have delivered to Purchasers a
Compliance Certificate, executed by the President of the Company, dated the
Closing Date, to the effect that the conditions specified in subsections (a),
(c), (d) and (f) of this Section 5.1 have been satisfied.
(h) Secretary’s Certificate. Purchasers shall have received from the Company’s
Secretary, a certificate having attached thereto (i) the Company’s Restated
Charter as in effect at the time of the Closing, (ii) the Company’s Bylaws as in
effect at the time of the Closing, (iii) resolutions approved by the Board of
Directors authorizing the transactions contemplated hereby, (iv) resolutions
approved by the Company’s stockholders authorizing the filing of the Restated
Charter, and (v) good standing certificates (including tax good standing) with
respect to the Company from the applicable authority(ies) in Delaware and in
California, dated a recent date before the Closing.
(i) Investor Rights Agreement. The Investor Rights Agreement shall have been
executed and delivered by the parties thereto.
(j) Co-Sale Agreement. The Co-Sale Agreement shall have been executed and
delivered by the parties thereto. The stock certificates representing the
outstanding shares subject to the Co-Sale Agreement shall have been delivered to
the Secretary of the Company and shall have had appropriate legends placed upon
them to reflect the restrictions on transfer set forth in the Co-Sale Agreement.
(k) Voting Agreement. The Voting Agreement shall have been executed and
delivered by the parties thereto. The stock certificates representing the
outstanding shares subject to the Voting Agreement shall have been delivered to
the Secretary of the Company and shall have had appropriate legends placed upon
them to reflect the restrictions on transfer set forth in the Voting Agreement.
(l) Indemnification Agreements. The Company shall have entered into an
Indemnification Agreement in substantially the form attached hereto as Exhibit F
with each member of the Board of Directors.
(m) Board of Directors. Upon the Closing, the authorized size of the Board of
Directors of the Company shall be five (5) members and the Board shall initially
consist of Renaud Laplanche, Jeffrey Crowe, Daniel Ciporin, John Donovan and one
vacancy.
(n) Legal Opinion. Purchasers shall have received from legal counsel to the
Company an opinion addressed to them, dated as of the Closing Date, in
substantially the form attached hereto as Exhibit G.

 

14



--------------------------------------------------------------------------------



 



(o) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing hereby and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to Purchasers and their special counsel, and Purchasers and
their special counsel shall have received all such counterpart originals or
certified or other copies of such documents as they may reasonably request.
(p) Proprietary Information and Inventions Agreement. The Company and each of
its employees shall have entered into the Company’s standard form of Proprietary
Information and Inventions Agreement, in a form reasonably acceptable to
Purchasers.
(q) Founder Employment Agreement. The Company and Renaud Laplanche shall have
entered into an employment agreement in substantially the form attached hereto
as Exhibit H.
5.2 Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Shares at each Closing is subject to the satisfaction, on or prior
to such Closing, of the following conditions:
(a) Representations and Warranties True. The representations and warranties in
Section 4 made by those Purchasers acquiring Shares hereof shall be true and
correct at the date of the Closing, with the same force and effect as if they
had been made on and as of said date.
(b) Performance of Obligations. Such Purchasers shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by such Purchasers on or before the Closing.
(c) Filing of Restated Charter. The Restated Charter shall have been filed with
the Secretary of State of the State of Delaware.
(d) Voting Agreement. The Voting Agreement shall have been executed and
delivered by the parties thereto.
(e) Consents, Permits, and Waivers. The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Agreement and the Related Agreements (including
any filing required to comply with the Hart Scott Rodino Antitrust Improvements
Act of 1976, and except for such as may be properly obtained subsequent to the
Closing).
6. Miscellaneous.
6.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware in all respects as such laws are applied to
agreements among Delaware residents entered into and performed entirely within
Delaware, without giving effect to conflict of law principles thereof. The
parties agree that any action brought by either party under or in relation to
this Agreement, including without limitation to interpret or enforce any
provision of this Agreement, shall be brought in, and each party agrees to and
does hereby submit to the jurisdiction and venue of, any state or federal court
located in the County of Santa Clara, California.

 

15



--------------------------------------------------------------------------------



 



6.2 Survival; Limitation of Liability. The representations, warranties,
covenants and agreements made herein shall survive the closing of the
transactions contemplated hereby; provided, however, that in the event a
Purchaser receives written notice of a breach of any representation, warranty,
covenant or agreement made herein by the Company, such Purchaser shall have two
(2) years after the date of such notice to bring a claim against the Company in
connection with such breach; provided, further, however that in the event that
such Purchaser obtains knowledge of any breach of any representation, warranty,
covenant or agreement made herein by the Company after the Closing, such
Purchaser shall promptly provide notice to the Company of such breach. All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument. The representations, warranties, covenants and
obligations of the Company, and the rights and remedies that may be exercised by
the Purchasers, shall not be limited or otherwise affected by or as a result of
any information furnished to, or any investigation made by or knowledge of, any
of the Purchasers or any of their representatives.
6.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon the parties
hereto and their respective successors, assigns, heirs, executors and
administrators and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Shares from time to time; provided, however,
that prior to the receipt by the Company of adequate written notice of the
transfer of any Shares specifying the full name and address of the transferee,
the Company may deem and treat the person listed as the holder of such Shares in
its records as the absolute owner and holder of such Shares for all purposes.
6.4 Entire Agreement. This Agreement, the exhibits and schedules hereto, the
Related Agreements and the other documents delivered pursuant hereto constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and no party shall be liable for or bound to any other in
any manner by any oral or written representations, warranties, covenants and
agreements except as specifically set forth herein and therein.
6.5 Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.
6.6 Amendment and Waiver. Except as otherwise expressly provided for in
Section 2.3, this Agreement may be amended or modified, and the obligations of
the Company and the rights of the holders of the Shares and the Conversion
Shares under the Agreement may be waived, only upon the written consent of the
Company and holders of at least fifty-five percent (55%) of the Shares purchased
pursuant to this Agreement (treated as if converted and including any Conversion
Shares into which the then outstanding Shares have been converted that have not
been sold to the public).

 

16



--------------------------------------------------------------------------------



 



6.7 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement, the Related Agreements or
the Restated Charter, shall impair any such right, power or remedy, nor shall it
be construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring. It is further agreed that any waiver, permit, consent or
approval of any kind or character on any party’s part of any breach, default or
noncompliance under this Agreement, the Related Agreements or the Restated
Charter or any waiver on such party’s part of any provisions or conditions of
the Agreement, the Related Agreements or the Restated Charter must be in writing
and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, the Related Agreements or
the Restated Charter or otherwise shall be cumulative and not alternative.
6.8 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail, telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address as set forth on the signature page hereof and to Purchaser at the
address set forth on Exhibit A attached hereto or at such other address or
electronic mail address as the Company or Purchaser may designate by ten
(10) days advance written notice to the other parties hereto.
6.9 Expenses. Each party shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of the
Agreement; provided, however, that the Company shall, at the Closing, reimburse
the reasonable fees of and expenses of Cooley Godward Kronish LLP, not to exceed
thirty five thousand dollars ($35,000), incurred in connection with the
negotiation, execution, delivery and performance of this Agreement.
6.10 Attorneys’ Fees. In the event that any suit or action is instituted under
or in relation to this Agreement, including without limitation to enforce any
provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
6.11 Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

17



--------------------------------------------------------------------------------



 



6.12 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.
6.13 Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 6.13 being untrue.
6.14 Exculpation Among Purchasers. Each Purchaser acknowledges that it is not
relying upon any person, firm, or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company. Each Purchaser agrees that no Purchaser nor the respective controlling
persons, officers, directors, partners, agents, or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the purchase of
the Shares and Conversion Shares.
6.15 Pronouns. All pronouns contained herein, and any variations thereof, shall
be deemed to refer to the masculine, feminine or neutral, singular or plural, as
to the identity of the parties hereto may require.
6.16 California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION OR IN THE ABSENCE OF AN EXEMPTION FROM SUCH QUALIFICATION IS
UNLAWFUL. PRIOR TO ACCEPTANCE OF SUCH CONSIDERATION BY THE COMPANY, THE RIGHTS
OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH
QUALIFICATION BEING OBTAINED OR AN EXEMPTION FROM SUCH QUALIFICATION BEING
AVAILABLE.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have executed the Series A Preferred
Stock Purchase Agreement as of the date set forth in the first paragraph hereof.

                 
COMPANY:
  PURCHASERS:    
 
                LendingClub Corporation   Norwest Venture Partners X, LP    
 
                        by: genesis vc partners x, llc, its general partner    
 
               
Signature:
  /s/ Renaud Laplanche
 
  Signature:   /s/ Jeffrey M. Crowe
 
   
Print Name: 
  Renaud Laplanche
 
  Print Name:    Jeffrey M. Crowe
 
   
Title:
  President & Ceo
 
  Title:   General Partner
 
   
Address:
  440 North Wolfe Road   Address:   525 University Avenue, Ste. 800    
 
  Sunnyvale, CA 94085       Palo Alto, CA 94301    
 
                        Canaan VII L.P,    
 
                        by: Canaan Partners VII LLC    
 
               
 
      Signature:   /s/ Guy M. Russo
 
   
 
      Print Name:   Guy M. Russo
 
   
 
      Title:   Member/Manager
 
   
 
      Address:   285 Riverside Avenue, Suite 250    
 
          Westport, CT 06880    

[Series A Preferred Stock Purchase Agreement Signature Page]

 





--------------------------------------------------------------------------------



 



                      Daniel Ciporin        
 
               
 
  Signature:
Print Name:   /s/ Daniel T. Ciporin
 
Daniel T. Ciporin
 
        
 
  Title:            
 
     
 
       
 
  Address:   C/o Canaan Partners VII L.P.        
 
      285 Riverside Avenue, Suite 250        
 
      Westport, CT 06880        
 
                    Sagax Development Corp.        
 
               
 
  Signature:   /s/ Luc Hardy
 
       
 
  Print Name:    Luc Hardy
 
       
 
  Title:   President
 
       
 
  Address:   303 Cognewaugh Road        
 
      Cos Cob, CT 06807        

[Series A Preferred Stock Purchase Agreement Signature Page]

 





--------------------------------------------------------------------------------



 



ExhibitA
SCHEDULE OF PURCHASERS

                              Aggregate   Name and Address   Shares     Purchase
Price  
 
               
Norwest Venture Partners X, LP
525 University Avenue, Suite 800
Palo Alto, CA 94301
    4,582,160     $ 4,880,000.40  
 
               
Canaan VII L.P.
285 Riverside Avenue, Suite 250
Westport, CT 06880
    4,513,428     $ 4,806,800.82  
 
               
Daniel Ciporin
C/o Canaan VII L.P.
285 Riverside Avenue, Suite 250
Westport, CT 06880
    68,732     $ 73,199.58  
 
               
Sagax Development Corp.
303 Cognewaugh Road
Cos Cob, CT 06807
    182,000     $ 193,830 1
 
           
 
               
Total:
    9,346,320     $ 9,953,830.80  
 
           

 

      1  
Paid for in Services Previously Rendered to the Company.

 

